DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 1 is objected to because of the following informality:  The phrase “and inner surface of the endless ring” should be replaced with a phrase, such as -- and an inner surface of the endless ring -- for clarity.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (US 2010/0164275 A1; hereinafter “Oba”) in view of Cragg (US 2013/0140875 A1).
Regarding claims 1, 2, 6 and 7, Oba, in the embodiment shown in Figs. 18-26, discloses a rear dual wheel assembly (paragraphs [0098] and [0174]) with a novel self-locking mechanism 140 in a heavy transport vehicle comprises a common axle hub 5, an inboard wheel assembly 100J and an outboard wheel assembly 100 at each side of the heavy transport vehicle; wherein each outboard wheel assembly comprises, a knave 1T for connecting a wheel rim 1 to the axle hub; a removable bead seat 3 in an axial outer and an axial inner portion of the outboard wheel; an endless ring at 11 in the axial inner portion; a two-piece segmented saddle lock ring 140 in the axial inner portion; a split lock ring 4 in the axial outer portion (note at least Fig. 15); a tyre flange 2 at both the axial inner and the axial outer portion of the outboard wheel; and an inner surface (labeled below in reproduced and annotated Fig. 26 of Oba) of the endless ring is provided with a taper that is pressed against a taper (labeled below in reproduced and annotated Fig. 26 of Oba) provided on the two-piece segmented saddle lock ring (Fig. 26); wherein each inboard wheel assembly comprises, a knave 1T for connecting a wheel rim 1 to the axle hub; a removable bead seat 3 in an axial outer portion of the inboard wheel; a fixed bead seat (unlabeled portion of rim 1 that engages the inboard bead of the inboard tire 6) in an axial inner portion of the inboard wheel (Fig. 26); a split lock ring 140 (Fig. 18); a tyre flange 2 at both the axial outer and the axial inner portion; an annular flange 12 at the axial inner portion; the axial inner portion of the outboard wheel assembly provided with an annular groove (unlabeled groove within 11 that receives 140 as shown in Fig. 26) according to the shape of the two-piece segmented saddle lock ring 140, the two-piece segmented saddle type lock ring provided with a shoulder (unlabeled inboard portion of 140 shown in Fig. 26) in such a way extending axially inwardly from the outer surface of the two-piece segmented saddle lock ring for holding the two-piece segmented saddle lock ring during disassembly (evident from Fig. 26); and the removable bead 

    PNG
    media_image1.png
    519
    731
    media_image1.png
    Greyscale

	Regarding claim 8, Oba, in the embodiment shown in Figs. 18-26, discloses a rear dual wheel assembly (paragraphs [0098] and [0174]) with a novel self-locking mechanism 140 in a heavy transport vehicle comprises a common axle hub 5, an inboard wheel assembly 100J and an outboard wheel assembly 100 at each side of the heavy transport vehicle; wherein each outboard wheel assembly comprises: a removable bead seat 3 in an axial outer and an axial inner portion of the outboard wheel (Fig. 26); an endless ring at 11 in the axial inner portion; a two-piece segmented saddle lock ring 140 in the axial inner portion (Fig. 26); a split lock ring 4 in the axial outer portion (note at least Fig. 15); a tyre flange 2 at both the axial outer and the axial inner 3 in an axial outer portion (Fig. 26); a split lock ring 140; a tyre flange 2 at both the axial outer and the axial inner portion (Fig. 26); and an annular flange 12 at the axial inner portion.
	Oba fails to disclose the claimed O-rings.
	Cragg, however, teaches a rear dual wheel assembly (note at least Fig. 3) that includes the use of O-rings 44, 52 (labeled in Fig. 1; shown, but not labeled in Fig. 3) at the inner and outer portions of the outboard wheel 70 and an O-ring (shown, but not labeled in Fig. 3) at the outer portion of the inboard wheel 80, and wherein the bead seat band would implicitly be pushed inwardly to expose a groove (unlabeled, but shown in Figs. 1 and 3) to allow the O-ring be placed over the groove.
	It would have been obvious to one having ordinary skill in the art to have modified the rear dual wheel assembly of Oba by including the claimed O-rings, such as taught by Cragg, to provide an airtight seal between the removable bead seat bands and the respective wheel rim.

Allowable Subject Matter
5.	Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 11 March 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Oba does not provide an endless ring in the axial inner portion of the outboard wheel assembly”, the Examiner respectfully disagrees and notes that gutter band 11 in Fig. 26 of Oba is an endless ring in the axial inner portion of the outboard wheel assembly.  Applicant’s claims fail to preclude gutter band 11 of Oba from being considered the claimed “endless ring”.
	In response to Applicant’s argument that “Oba fails to disclose inner surface of the endless ring provided with a taper and pressed against a taper provided on the two-piece segmented saddle lock ring”, the Examiner respectfully disagrees.  As noted above in the reproduced enlarged portion of Fig. 26 of Oba, Oba clearly shows its endless ring 11 being provided with a taper pressed against a taper provided on the two-piece segmented saddle lock ring 140.
	In response to Applicant’s argument that “amended claims 2, 6, 7 and 8 should be held inventive at least by virtue of their dependency on the amended independent claim 1”, the Examiner notes that claim 8 is an independent claim.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617